Citation Nr: 0529167	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  99-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation of a duodenal 
ulcer, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1976 to May 
1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, VA Regional Office (RO).   

This case has previously come before the Board.  In April 
2001, the Board reopened the issue of whether a right knee 
disorder was related to service.  The issue of service of 
service connection for a right knee disorder was remanded to 
the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2000.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Symptoms of duodenal ulcer are no more than mild.  

2.  Service connection has been granted for sarcoidosis.  

3.  There is no relationship between right knee 
chondromalacia or osteoarthritis and sarcoidosis.

4.  A right knee disorder, to include chondromalacia or 
osteoarthritis is not attributable to service.

5.  Osteoarthritis was not shown during service or within one 
year of separation and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer have not been not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).

2.  A right knee disability was not incurred in or aggravated 
by service and osteoarthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  A right knee disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in October 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the October 
2004 notice, supplemental statements of the case issued in 
November 2004 and April 2005, as well an April 2005 rating 
decision, constituted subsequent process.  The appellant has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).   

Under Diagnostic Code 7305, pertaining to duodenal ulcer, a 
10 percent rating is warranted for the mild condition, with 
brief episode of recurring symptoms once or twice yearly.  A 
20 percent rating is warranted for the moderate condition; 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for the moderately severe condition; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for the severe condition; pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant has been assigned a 10 percent evaluation for a 
duodenal ulcer under Diagnostic Code 7305.  In order to 
warrant a compensable evaluation, it must be moderate with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  The appellant is competent to 
report his symptoms.  In March 2001 he reported that he had 
no abdominal pain with continued use of ranitidine.  A 
November 2002 VA treatment record notes he denied any 
abdominal pain.  In May 2002 and June 2004, no change in the 
bowels was noted and he denied nausea, vomiting, diarrhea, 
and abdominal pain.  While he has complained of rectal 
bleeding, a June 2004 VA treatment record notes hemorrhoids.   
The March 2001 VA examiner specifically stated that ulcer 
disease was very well controlled on medication and in 
December 2004, he denied rectal bleeding, nausea, vomiting, 
diarrhea, and abdominal distension or pain, and any abnormal 
bowel habit or pattern.  On VA examination in November 2004, 
the appellant denied having or having had vomiting, 
hematemesis or melena, or diarrhea.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The most probative evidence 
established that the ulcer disease is well controlled and no 
more than mild in degree.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Other Considerations

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that a duodenal ulcer now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  A November 2002 VA treatment 
record reflects that he was unable to work as a repairman due 
to his knees, and a June 2004 record notes he was in receipt 
of worker's compensation for his right knee, not a duodenal 
ulcer.  

II.  Service Connection

Factual Background

The July 1976 service entrance examination report shows the 
lower extremities were normal.  The service medical records 
show that he was initially diagnosed with sarcoidosis in 
about April 1978 after he complained of right knee effusion.  
He underwent arthrocentesis of the right knee in May 1978.  
In September 1978, he was admitted with diagnoses that 
included sarcoidosis with multi-system involvement, and 
monoarticular arthritis of the right knee, "probably 
secondary" to the foregoing diagnosis.  X-rays of the knees 
were within normal limits.  A history of arthritis of the 
knees was noted in April 1979.  He was treated with steroids, 
to include some injections at the right knee.  He was found 
fit to return to duty in November 1979.  Steroids were 
discontinued in about May 1980.  The records indicate that 
his sarcoidosis was found to be inactive as of at least March 
1982. However, he continued to complain of shortness of 
breath and he was discharged as physically unfit due to his 
sarcoidosis.  His separation examination report, dated in 
April 1983, contains a notation of "multi-system sarcoidosis 
with pulmonary and testicular involvement, right knee 
involvement."  

Post-service medical evidence includes reports from the UMA 
ambulatory care center (UMA), dated in August 1996, and VA 
outpatient treatment reports, dated between 1996 and 1999.  
The VA outpatient treatment reports show that the appellant 
began receiving treatment for right knee pain in about March 
1996, and that an internal derangement of the right knee was 
suspected.  A magnetic resonance imaging (MRI) scan, dated in 
August 1996, shows that he was diagnosed with a medial 
meniscus tear of the right knee, and Grade III chondromalacia 
patella of the right knee.  A VA operation report, dated in 
October 1996, shows that the appellant underwent a right knee 
arthroscopy with synovectomy.  The final diagnosis was right 
knee tricompartmental chondromalacia with grade II changes at 
the patellofemoral joint, grade III changes at the medial 
knee joint, and grade I changes at the lateral knee joint.  
VA x-rays taken in April 1997 were within normal limits.  An 
April 1997 VA examination report showed that the appellant 
complained of right knee pain.  He denied limping, effusion, 
swelling or less than a full range of motion.  The relevant 
assessment was arthritic changes of the right knee.  An 
addendum noted that x-rays of the right knee were essentially 
normal.  The final diagnosis was status post arthroscopic 
surgery of the right knee, no arthritic changes noted per 
recent examination.

Private treatment records, dated in July 1997, note swelling, 
mild crepitation of the patella femoral articulation.  The 
impression was arthritic changes of the right knee, mainly 
patella femoral, but also medial joint according to 
arthroscopic findings.  

A January 1999 VA treatment record reflects a diagnosis of 
mild osteoarthritis of the right knee.  An MRI in April 1999 
showed a small osteochondral defect at the medial facet of 
the patella and anteriorly at the medial femoral condyle.  
The medial femoral condyle irregularity was noted to be 
somewhat more prominently seen than it had been in October 
1997.  The menisci and ligaments were noted to be intact and 
there was a small joint effusion.  

A private record of treatment, dated in January 2001, 
reflects an assessment of patellar chondromalacia of the 
right knee.  

On VA examination in November 2003, the examiner stated that 
the C-file had been reviewed.  The examiner's impression was 
that the appellant had a distant history of sarcoidosis with 
current chondromalacia patellae and a history of a medial 
meniscus tear in 1996.  The examiner opined that it was at 
least as likely as not that his current knee problem was not 
in any way related to the knee effusion in 1978.  The 
examiner noted almost 20 years separating the two and stated 
that he had no documentation to indicate that there was an 
ongoing process.  

In a May 2004 addendum to the November 2003 VA examination 
report, the examiner stated the following:

It is my opinion that his right knee 
condition is less likely than not (less 
than 50/50 probability) cause by or a 
result of multi-system sarcoidosis or 
right knee effusion in service (less 
than 50% probability).  My rationale is 
the same as stated above for the 
effusion, i.e., there is a twenty year 
complaint free period, followed by the 
onset of a different knee problem than 
he had initially.  

On VA examination in November 2004, the relevant impression 
was sarcoid arthropathy involving the right knee.  In a 
January 2005 addendum, the examiner stated that on review of 
the claims file, it was found that the right knee diagnosis 
was chondromalacia with meniscal tear.  The examiner stated 
that therefore, the sarcoidosis did not appear to be causing 
the right knee arthropathy.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
that a right knee disability is directly related to combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

The appellant claims that a right knee disability was 
incurred in service or, in the alternative, is secondary to 
service-connected sarcoidosis.  In order to warrant service 
connection on a direct basis, there must be current 
disability related by competent evidence to in-service 
disease or injury.  In regard to secondary service 
connection, except as provided in 38 C.F.R. § 3.310(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this 
case, in order to warrant service connection on a secondary 
basis for a right knee disorder, the evidence must show that 
the appellant's service-connected disability either caused or 
aggravated a right knee disorder.

The Board notes that the appellant is service-connected for 
sarcoidosis.  In July 1997, arthritic changes of the right 
knee were noted, and in January 1999, mild osteoarthritis of 
the right knee was diagnosed.  In the November 2003 
examination report and May 2004 addendum, the examiner 
specifically stated that the condition of the right knee was 
less likely than not caused by or a result of sarcoidosis or 
right knee effusion in service, noting a 20-year complaint 
free period and a post-service onset of a different knee 
condition.  Since separation from service, there has been no 
competent evidence that the appellant has residuals of 
sarcoidosis of the right knee, to include monoarticular 
arthritis.  Post service the appellant has chondromalacia and 
a diagnosis of osteoarthritis.  

The Board does not deny that the appellant had knee 
complaints in service.  In fact, service medical records 
establish he had monoarticular arthritis associated with 
sarcoidosis.  While there is no doubt as to the in-service 
manifestations involving the knee, the issues that remain are 
whether the appellant has a current disability and whether 
there is a nexus between a currently disability and service 
or a service-connected disease or injury.  In this regard, 
there is no competent evidence that monoarticular arthritis 
associated with sarcoidosis has any relationship to post 
service chondromalacia or osteoarthritis.  In fact, the 
November 2003 VA examiner opined that is was less likely than 
not that the right knee condition was caused by or a result 
of sarcoidosis or right knee effusion in service.  While the 
sarcoid arthropathy was noted on VA examination in November 
2004, the examiner had not reviewed the claims file and the 
finding was based on a history provided by the appellant.  
The Board notes that May 2002 VA x-ray examination showed no 
significant arthropathy in the knees.  Regardless, in January 
2005, and based on a review of the claims file, that examiner 
clarified that the accurate diagnosis was chondromalacia with 
meniscal tear.  The examiner stated that sarcoidosis was not 
causing right knee arthropathy.  

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that a right knee disorder is related to a service or a 
service-connected right knee disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence establishes that a 
right knee disorder is not related to service or a service-
connected disease or injury.  Such evidence is far more 
probative than the appellant's unsupported lay opinion.

In summary, chronic arthritis was not shown during service 
within one year of separation and both VA examiners have 
stated that there was no relationship between post service 
and in-service manifestations (effusion).  The Board admits 
that the term arthritis was used in service and post service; 
however, when more specific diagnoses have been entered, the 
competent medical opinions concluded was that there was no 
relationship between post service and in-service events 
despite, the generic use of the term arthritis.  The in-
service manifestation was acute and resolved without residual 
disability.  In the absence of residual disability, service 
connection may not be granted.  There is clear evidence that 
his current disability is due to intervening cause.  Brannon 
v Derwinski, 1 Vet. App. 314, 315, (1991).  Thus, service 
connection on a direct or secondary basis is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An increased rating for a duodenal ulcer is denied.  

Service connection for a right knee disorder is denied.  



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


